UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7561



JOSEPH M. LYNCH,

                                            Plaintiff - Appellant,

          versus


K.W. DRODDY, Lieutenant Deputy; WITTHAM,
Deputy Sargeant; PHAYME, Deputy; DEPUTY KEENE;
DEPUTY JOYCE; THOMPKINS, Deputy Sargeant;
DEPUTY SINC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-00-394-3)


Submitted:   February 12, 2002             Decided:   March 4, 2002


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph M. Lynch, Appellant Pro Se. Jacqueline Guess Epps, Michael
Robert Ward, MORRIS & MORRIS, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph M. Lynch appeals the district court’s order dismissing

two Defendants from this action under 42 U.S.C. § 1983 (1994)

without prejudice.   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.         This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).     The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We   accordingly   deny   Lynch’s   motion   for   a   transcript   at

government expense and dismiss the appeal as interlocutory.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                DISMISSED




                                   2